Citation Nr: 1144455	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to an initial compensable evaluation for residual scars due to an in-service fragment wound of the left buttock. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  Service personnel records in his claims file verify his status as a combat veteran, specifically his receipt of the Purple Heart and Combat Infantryman Badge (CIB).  38 U.S.C.A. § 1154(b) (West 2002).
  
These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claims for entitlement to service connection for bilateral hearing loss and left hip disorder.  In that rating decision, the RO also granted entitlement to service connection as well as assigned an initial noncompensable evaluation for residual scars due to an in-service fragment wound of the left buttock.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In July 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  In an October 2011 statement, the Veteran's representative submitted a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

The issue of entitlement to an initial compensable rating for residual scars due to an in-service fragment wound of the left buttock is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence of record does not demonstrate that bilateral hearing loss had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's hearing loss is the result of an established event, injury, or disease during active service, including conceded in-service noise exposure or acoustic trauma.

2.  Evidence of record does not demonstrate that a left hip disorder was manifested during active service, was manifested within the first post-service year, or causally related to an established event, injury, or disease during active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  A left hip disorder was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran by the RO in September 2007 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  That letter also provided information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA also has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran submitted private treatment records and written statements discussing his contentions.  No outstanding evidence has been identified.  

In addition, VA examinations with respect to the service connection issues on appeal were obtained in January 2008 (with a February 2008 addendum report) and January 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  Each examiner considered all of the pertinent evidence of record, to include private treatment records and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board finds that the January 2008 VA joints examination (with a February 2008 addendum report) obtained in this case is more than adequate.  Notably, the examiner provided clear explanation as to why she could not resolve the issue of entitlement to service connection for a left hip disorder without resorting to mere speculation.  She highlighted that although the Veteran had no history of medical care for his hip condition since his injury in 1969, it was evident on examination that there was current left hip pain and reduced range of motion.  However, she concluded that as the Veteran was now 60 years of age, it was possible that other factors have contributed to his current hip problem other than the old in-service fragment wound to the left hip. 

It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

Here, the January 2008 VA examiner clearly indicated that the actual cause of the Veteran's claimed left hip could not be selected from multiple potential causes (events in service, the Veteran's age, and other unnamed possible contributory factors).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis as well as other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

I.  Bilateral Hearing Loss

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes.  An April 1968 pre-induction audiogram included in the service enlistment examination report listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 0 
-5
-5 
N/A
0 
LEFT
-5
-5 
-5 
N/A
5


A March 1970 exit audiogram included in the service exit examination report listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 
0
0 
N/A
5 
LEFT
-5
0
0 
N/A
5

The Veteran associated an August 2007 private audiological evaluation with the record that contained reports of military noise exposure and findings of bilateral sensorineural hearing loss.  This evidence is in a format that is incompatible for VA rating purposes.  Specifically, the report included audiometric findings of pure tone hearing threshold levels that are shown in graphic form instead of numeric form.  

The Board is precluded from applying the graphic results of the August 2007 report to the criteria of 38 C.F.R. § 3.385 in order to determine the severity of any hearing loss disability.  Kelly v. Brown, 7 Vet. App. 471 (1995).  No effort has been made to interpret the data.  The Veteran has not been prejudiced, however.  The presence of a current hearing loss disability is established by a subsequent VA examination.  Any additional findings related to a current hearing loss disability would essentially be redundant.  Further, as will be discussed below, the outcome of the decision turns on the finding that there is no competent and credible evidence linking the Veteran's current hearing loss to his active service, to include noise exposure.  The August 2007 report did not include such an opinion.  

In his April 2008 notice of disagreement and August 2008 substantive appeal, the Veteran described noise exposure during active service, asserting that the sheer amount of his noise exposure during combat operations should be enough to award entitlement to service connection for hearing loss.  He has further contended that he did not remember receiving a hearing test on separation from service. 

In a January 2009 VA audio examination report, the Veteran complained of bilateral hearing loss, asserting that he had military noise exposure.  The Veteran indicated that his hearing loss began around 1990.  He reported no occupational noise exposure and recreational exposure from regular lawn work.  Pure tone thresholds, in decibels, were listed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
65
75
LEFT
10
15
20
65
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The examiner, a VA audiologist, diagnosed bilateral sensorineural high frequency hearing loss with no effects on his occupation or daily activities.  He opined that the Veteran's bilateral hearing loss was not caused by or a result of in-service events, as the Veteran had normal audiogram findings at separation from service in 1970, reported first experiencing hearing problems in 1990, and had bilateral hearing loss first documented in 2007.  It was noted that the Institute of Medicine reported that there was no reason to expect a delayed onset hearing loss as a result of noise exposure.  Thus, he concluded that hearing loss related to the Veteran's military service would have needed to be present on separation in March 1970. 

Internet treatise information concerning noise-induced hearing loss and the patterns of hearing loss found in Vietnam veterans as well as a Board decision from another veteran were associated with the record in April 2009.

Post-service treatment records, to include the January 2009 VA audio examination results, did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments and status as a combat veteran.  In giving due consideration to the circumstances, conditions, or hardships of his combat service, noise exposure is conceded.  38 U.S.C.A. § 1154(b).  In-service incurrence of injury is therefore met as to bilateral hearing loss.  Accordingly, Shedden element (2) is satisfied as to this claim.  

However, a finding of a nexus between the Veteran's current bilateral hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3). 

In this case, complaints of hearing loss were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a causal relationship between the post-service complaints of hearing loss to any established event in service, including conceded in-service noise exposure or acoustic trauma, and the Veteran has not identified or even alluded to the existence of any such opinion.  In fact, in the January 2009 VA examination report, a VA audiologist specifically opined that Veteran's hearing loss was not caused by or a result of in-service events.  

The Board is cognizant that the Veteran submitted medical treatise evidence consisting of articles and studies about noise-induced hearing loss as well as a prior Board decision pertaining to another veteran's case.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the Board finds that internet research evidence and the prior Board decision from another veteran are general in nature, do not specifically relate to the facts and circumstances surrounding this Veteran's particular case, and were not accompanied by the opinion of any medical expert.

Under these circumstances, the Board concludes that the VA audiologist's January 2009 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed bilateral hearing loss was incurred as a result of conceded in-service noise exposure.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Based on the foregoing, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted. 

II.  Left Hip Disorder

Service treatment records showed that the Veteran sustained a left buttock fragment wound with no nerve or artery involvement in June 1969 and underwent removal of a left hip fragment in July 1969.  However, the records did not show any treatment or findings of a left hip disorder.  A July 1969 treatment note showed complaints of pain in the left hip and listed an impression of reassurance, noting that the Veteran had a well healed fragment wound.  

In a September 2007 statement, the Veteran asserted that he injured his left hip when he received his well documented fragment wound during an in-service rocket attack.  While he reported that he has not received treatment for the hip, he complained that it catches sometimes while he is walking or bending as well as tightens up. 

Post-service private treatment notes did not detail any treatment for a left hip disorder.  In fact, in a September 2007 statement, a private physician, W.S.B., M.D., indicated that the Veteran has never had to undergo tests or treatment for a hip problem. 

In a January 2008 VA joints examination report, the Veteran complained of in-service fragment wound of the left buttock in 1969 but denied symptoms with the hip.  Physical examination findings were listed as normal gait, limitation of motion, and pain on motion.  A January 2008 X-ray report listed an impression of no fracture or dislocation, preserved joint space, no suspicious osseous lesion, and one centimeter triangular shaped radiopaque foreign body overlying the left gluteal soft tissues.  After reviewing the claims file and examining the Veteran, the examiner diagnosed left hip strain.  In a February 2008 addendum report, the examiner opined that she could not resolve the issue of entitlement to service connection for a left hip disorder without resorting to mere speculation.  She highlighted that although the Veteran had no history of medical care for his hip condition since his injury in 1969, it was evident on examination that there was current left hip pain and reduced range of motion.  However, she concluded that as the Veteran was now 60 years of age, it was possible that other factors have contributed to his current hip problem other than the old in-service fragment wound to the left hip.

In his April 2008 notice of disagreement and August 2008 substantive appeal, the Veteran asserted that he had issues for years with pain and catching in his left hip that have progressively worsened over the years. 

As an initial matter, the Board notes that the post-service VA examination and addendum reports have reflected a diagnosis of left hip strain.  Shedden element (1) is therefore met. 

The Board has also considered the Veteran's statements concerning an in-service left hip injury incurred during the rocket blast (when he received a shrapnel wound to the same area in 1969) as well as his documented duty assignments and status as a combat veteran.  In giving due consideration to the circumstances, conditions, or hardships of his combat service, noise exposure is conceded.  38 U.S.C.A. § 1154(b).  In-service incurrence of injury is therefore met as to a left hip disorder.  Accordingly, Shedden element (2) is satisfied as to this claim.  

However, a finding of a nexus between the Veteran's current, claimed left hip disorder and in-service injury is still needed to satisfy Shedden element (3). 

In this case, evidence of a current left hip disorder was first shown in 2008 many years after separation from active service in 1970 and cannot be presumed to have been incurred during service. The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The record also includes no competent medical opinion establishing a causal relationship between in-service events and the post-service left hip diagnosis and the Veteran has not identified or even alluded to the existence of any such opinion. In fact, the Board places significant probative value on the January 2008 VA joints examination (with February 2008 addendum) undertaken specifically to address the issue on appeal.  In those reports, the VA examiner clearly opined that she could not resolve this matter without resorting to mere speculation.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). 

As discussed above, the February 2008 VA examiner's opinion was drafted by a medical professional who is competent to offer an opinion in the matter, and who reviewed the Veteran's service treatment records, service personnel records, private treatment records, and all other evidence in the claims file.  Therefore, it is also probative evidence in this matter.  The Board finds that the procurable and assembled data were fully considered, as reflected by references in the examination report of the Veteran.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For the foregoing reasons, the Board finds the opinion adequate for adjudicative purposes.  Shedden element (3) is therefore not met.  Consequently, the Board finds that entitlement to service connection for a left hip disorder is not warranted. 




III.  Additional Considerations 

Evidence of record also includes the Veteran's statements asserting in-service noise exposure and left hip injury, continuity of ear and hip symptomatology since service, and a causal connection between his claimed disorders and service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of noise exposure and left hip injury as well as his current manifestations of hearing loss and left hip disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran has contended that he has experienced bilateral hearing loss and left hip symptomatology since service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Statements from the Veteran merely posit the argument that his current hearing loss was caused by his in-service noise exposure.  Moreover, while left hip pain was noted on one occasion during service, there were no findings of complaints, treatment, or diagnosis of a left hip disorder.  It was not until his August 2007 claim that the Veteran asserted that his hearing loss and left hip disorders had their onset during his active service.  In addition, in the January 2009 VA examination report, the Veteran clearly asserted that his hearing loss began around 1990.  The Board assigns significant value to that report.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service in 1970 and initial reported symptoms and diagnoses in 2007, over 35 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 2007, over 35 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board therefore finds that the Veteran's current statements, made in connection with his pending claims for VA benefits, that he has had bilateral hearing loss and a left hip disorder since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of bilateral hearing loss and left hip symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements regarding the etiology of the claimed disorders no probative value as he is not competent to opine on such complex medical questions.  The Board assigns no probative value to the Veteran's purported assertions of continuity of ear and left hip symptomatology since service and a causal connection between each of his claimed disorders and service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims of entitlement to service connection for bilateral hearing loss and a left hip disorder must be denied.  The criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left hip disorder is denied.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an initial compensable rating for residual scars due to an in-service fragment wound of the left buttock is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had VA scar and muscle examinations in January 2008 to evaluate his service-connected residual scars due to an in-service fragment wound of the left buttock.  Since that time, the Veteran has submitted particularly conflicting reports from multiple private physicians concerning the measurements and size of his service-connected scars.  He has also asserted additional symptomatology, to include painful scars and limitation of motion in the affected area.


VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination(s) at an appropriate VA medical facility to determine the severity of his service-connected residual scars due to an in-service fragment wound of the left buttock.

In statements of record, it was indicated that the Veteran received private treatment from multiple private physicians for his service-connected residual scars due to an in-service fragment wound of the left buttock.  Any available records from those private treatment providers should also be obtained.  38 C.F.R. § 3.159(c) (2011). 

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected residual scars due to an in-service fragment wound of the left buttock.  Of particular interest are all private treatment records from W.S.B., M.D., C.E.J., M.D., and L.W.H., M.D. for the time period from August 2006 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should also be scheduled for an appropriate VA examination(s) to determine the severity of his service-connected residual scars due to an in-service fragment wound of the left buttock.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  The examiner should additionally address whether the Veteran has painful or unstable superficial scar(s) OR scar(s) that are deep or that cause limitation of motion with an area or areas exceeding 6 square inches (39 sq. cm.). 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations, specifically to include consideration of all of the evidence of record since the June 2009 SSOC, and as to whether separate ratings are warranted for the Veteran's service-connected scars (see Jones v. Principi, 18 Vet. App. 248 (2008)).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


